DETAILED ACTION
Status of Claims
This action is in reply to the communication(s) filed on 30 June 2022.
Claims 1, 4, and 8 are amended by the Applicant.
Claim 3 is canceled by the Applicant.
Claim 8 is amended by an approved Examiner's Amendment.
Claims 1-2 and 4-11 are currently pending.
Claims 1-2 and 4-11 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
The arguments in response to claim 8 rejection under 35 U.S.C § 103 has been fully considered and were found persuasive. However, in light of the Examiner’s Amendment below, the Applicant’s arguments pertaining to claim 8 are rendered moot. See the interview summary for the full explanation.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joel Simon (202)808-3560 on 13 July 2022.
The application has been amended as follows: 
 Claim 8. (Currently amended, now reads as follows:) The rotor disc according to claim 1,  wherein the downstream radial wall has a thickness greater than or equal to 0.5 mm and less than or equal to 10 mm.
Allowable Subject Matter
Claims 1-2 and 4-11 are allowed.
The Examiner’s statement of reasons for allowance can be found in the Final Rejection mailed on 10 May 2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567. The examiner can normally be reached Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745